ORDER
The Disciplinary Review Board on March 31, 1998, having filed with the Court a report recommending that ROBERT H. GOLDEN of SOUTH ORANGE, who was admitted to the bar of this State in 1984, and who has been suspended from the practice of law since 1993 by various Orders of this Court, be disbarred for abandonment of his clients and for multiple violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 1.16(d) (failure to protect client interests on termination of representation);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined and having failed to appear on the return date of the Order to Show Cause;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and that ROBERT H. GOLDEN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that ROBERT K. GOLDEN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that ROBERT H. GOLDEN reimburse the Disciplinary Oversight Committee for appropriate administrative costs.